DETAILED ACTION
This office action is in response to correspondence filed on 12/16/2020. 
Claims 1 and 4-24 remain pending in the application of which Claims 1, 19, and 21 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 12/16/2020, 12/23/2020, 1/13/2021, 1/25/2021, and 2/1/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


Allowable Subject Matter
Claims 1 and 4-24 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 19, and 21.

Most pertinent prior art:
COHEN (US 2012/0051579 A1) discloses an artificial intelligence-enhanced furniture system comprising: (i) a modular furniture assembly (Par 319 – ““The seating is modular (identical or near identical frame components for the back and seat frames, and identical seat and back 
COHEN further teaches the artificial intelligence is to control the speaker system (Par 166).

However, COHEN fails to teach all the recited limitations of Claims 1, 19, and 21 (e.g., the electrical hub comprising an installation clip that removably secures the electrical hub within the cavity so that the electrical hub is hidden from view (claim1); the electrical hub comprising one or more electrical outlets .. the electrical hub acting as a source of electrical power for the speaker system (claim19); a command center configured to receive a voice command and the command center can be repositioned within the furniture assembly by rearranging the position of the transverse member relative to the base (claim 21)

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN C KIM/Primary Examiner, Art Unit 2659